DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitations "the shared stabilizer circuit" and “the shared inverter circuit”.  There is insufficient antecedent basis for these limitations in the claim.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0077407 to Kim et al.; in view of US 2017/0098420 to Kang et al..

As per claim 1, Kim et al. teach a scan driver comprising a plurality of stages, each stage comprising: 
at least one clock line configured to receive a first clock signal and a second clock signal having different phases (Figs. 3-4, CK2/CKB2); 
a shared input circuit (Fig. 3, 220 and T12) configured to transfer an input signal (Fig. 3, CK1) to a shared control node (Fig. 3, node O); 
a first output circuit (Fig. 3, T1_1/T2_1) coupled to the shared control node, configured to transfer a voltage of the shared control node to a first control node (Fig 3, Gn node).
a second output circuit (Fig. 3, T1_2/T2_2) coupled to the shared control node, configured to transfer the voltage of the shared control node to a second control node (Fig 3, Gn+1 node).
Kim et al. do not teach the first output circuit configured to output a first scan signal in response to a voltage of the first control node, the second output circuit configured to output a second scan signal in response to a voltage of the second control node.
Kang et al. teach the first output circuit configured to output a first scan signal in response to a voltage of the first control node, the second output circuit configured to output a second scan signal in response to a voltage of the second control node (Figs. 3A, 3B, paragraphs 62-63, a buffer and level shifter may be added between a control node and a scan/gate line, the signal between the level shifter and the buffer unit will be construed as the claimed scan signal).
It would have been obvious to one of ordinary skill in the art, to modify the device of Kim, so that the first output circuit is configured to output a first scan signal in response to a voltage of the first control node, and the second output circuit is configured to output a second scan signal in response to a voltage of the second control node, such as taught by Kang et al., for the purpose of stabilizing the scan signal output and controlling the scan signal level.
Kim and Kang et al. teach the first output circuit further configured to output the first scan signal in response to the first clock signal (Kim, Fig. 3, CK2 controls the output to the control node, which in turns controls the output of a first scan signal as per Figs. 3A-3B of Kang), the second output circuit further configured to output the first scan signal in response to the second clock signal (Kim, Fig. 3, CKB2 controls the output to the control node, which in turns controls the output of a second scan signal as per Figs. 3A-3B of Kang).

As per claim 2, Kim and Kang et al. teach the scan driver of claim 1, wherein the shared input circuit includes: a first transistor (Kim, Fig. 3, T12) including a gate receiving the input signal, a first terminal receiving the input signal (Kim, Fig. 3, T12 is diode connected and both source and drain receive signal CK1), and a second terminal coupled to the shared control node (Kim, Fig. 3, source/drain of T12 are at least indirectly connected to node O when T1 is enabled).

	As per claim 4, Kim and Kang et al. teach the scan driver of claim 1, wherein the first output circuit and the second output circuit are commonly coupled to a shared inverted control node (Kim, Fig. 3, common node between T2_1 and T2_2), wherein the first output circuit transfers a gate-off voltage to a first output node at which the first scan signal is output in response to a voltage of the shared inverted control node, and wherein the second output circuit transfers the gate-off voltage to a second output node at which the second scan signal is output in response to the voltage of the shared inverted control node (Kang, Fig. 8A, Voff is transferred to the scan line when the input to the inverter is low; Kim, paragraphs 115-119).

	As per claim 8, Kim and Kang et al. teach the scan driver of claim 1, wherein each stage further comprises: a shared stabilizer circuit (Kim, Fig. 3, T3) configured to transfer a gate-off voltage to the shared control node in response to a voltage of a shared inverted control node (Kim, Fig. 3, VSS1 is transferred to node O when node N is high).

	As per claim 10, Kim and Kang et al. teach the scan driver of claim 1, wherein each stage further comprises: a shared inverter circuit (Kang, Fig. 3B, 114/112) configured to control a shared inverted control node (Kang, Fig. 7, node 1121) in response to the first clock signal and the first scan signal.

	As per claim 12, Kim and Kang et al. teach the scan driver of claim 1, wherein each stage further comprises: a shared inverter circuit (Kang, Fig. 3B, 114/112) configured to control a shared inverted control node (Kang, Fig. 7, node 1121) in response to the first clock signal and the voltage of the shared control node.

	As per claim 14, Kim and Kang et al. teach the scan driver of claim 1, wherein transistors included in at least one of the first output circuit or the second output circuit of the scan driver are NMOS transistors, and transistors included in at least the other of the first output circuit or the second output circuit are PMOS transistors (Kang, Fig. 7, the output stages include both NMOS and PMOS transistors).

	As per claim 20, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Kim and Kang et al. teach a display device comprising: a display panel including a plurality of pixels (Kim, Fig. 1); a data driver (Kim, Fig. 1, 400) configured to provide data signals to the plurality of pixels; and a controller (Kang, Fig. 1, 130) configured to control the data driver and the scan driver.

Allowable Subject Matter

Claims 3, 5-7, 9 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-19 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694